Review of assessment in the city of Utica. The property (The Arcade Building) was assessed $800,000. The referee found, and the court affirmed the finding, that the full value of the property was $650,000; that the equalized rate was sixty-six per cent (this according to stipulation of the attorneys), and that as the assessors of Utica assessed property generally at only sixty-six per cent of the full value, the proper assessed valuation of this property was $429,000. The judgment and order so far should be affirmed. The owner asked a reduction to $350,000. The reduction found by the court was more than one-half qf the reduction claimed, and the owner is entitled to recover costs against the city as provided by section 294 of the Tax Law, but is not entitled to extra costs under chapter 361 of the Laws of 1934, which amended section 1513 of the Civil Practice Act. Judgment modified by deducting therefrom the sum of $579.99, costs stated to have been allowed under section 1513 of the Civil Practice Act, and as so modified it, and the order fixing the assessment, affirmed, with costs. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.